Case 8:18-cr-00351-CEH-AEP Document 91 Filed 07/30/19 Page 1 of 9 PagelD 452° of

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA

Case Number. 8:18-cr-351-T-36AEP

Vv.
USM Number: 70690-018

EDWIN SANTIAGO, JR. . .
Mark J. O’Brien, Retained

 

JUDGMENT IN A CRIMINAL CASE

Defendant pleaded guilty to Counts One and Two of the Superseding Information. Defendant is adjudicated guilty of these
offenses:

Date Offense Count
Title & Section Nature of Offense Concluded Number(s)
18 U.S.C. §§ 2251 (a) and (e) Attempted Production of Child Pornography On or about February One
26, 2018
18 U.S.C. §§ 2252(a)(4)(B) and Possession of Child Pornography Beginning on an Two
2252(b)(2) unknown date and

continuing through on
or about June 28, 2018

Defendant is sentenced as provided in pages 2 through 9 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

The Original Indictment is dismissed on the motion of the United States.
IT IS ORDERED that Defendant must notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are

fully paid. If ordered to pay restitution, Defendant shall notify the Court and United States Attorney of any material change
in Defendant's economic circumstances.

Date of Imposition of Judgment:
July 30, 2019
rrda

CHARLENE EDWARDS HONEYWELL
UNITED STATES DISTRICT JUDGE

July 3 », 2019

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Case 8:18-cr-00351-CEH-AEP Document 91 Filed 07/30/19 Page 2 of 9 PagelD 453 007"

Edwin Santiago, Jr.
8:18-cr-351-T-36AEP

IMPRISONMENT

Defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of 500
months. This term consists of a 260-months term as to Count One and a 240-months as to Count Two. The term of
imprisonment for Count Two shall run consecutively to the term for Count One.

Defendant is remanded to the custody of the United States Marshal.
The Court makes the following recommendations to the Bureau of Prisons:
1. Defendant be incarcerated at the closest correctional facility with the appropriate security level to Cl D. Ray James

as his first choice and FCI Jesup as his second choice.
2. Defendant be evaluated and allowed to participate in substance abuse treatment and counseling.

 

 

 

 

 

 

 

RETURN
| have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By:

 

Deputy U.S. Marshal

AO 245B (Rev. 02/18) Judgment in a Criminal Case
P;
Case 8:18-cr-00351-CEH-AEP Document 91 Filed 07/30/19 Page 3 of 9 PagelD 454 ngewe’

Edwin Santiago, Jr.
8:18-cr-351-T-36AEP

SUPERVISED RELEASE

Upon release from imprisonment, Defendant shall be on supervised release for a term of 180 months. This term
consists of a 15-year term as to Count One and a 15-year term as to Count Two, both such terms to run concurrently.

MANDATORY CONDITIONS

Defendant shall not commit another federal, state or local crime.

Defendant shall not unlawfully possess a controlled substance.

Defendant shall refrain from any unlawful use of controlled substances. Defendant shall submit to one drug test

within 15 days of placement on supervision and at least two periodic drug tests thereafter as directed by the

probation officer. Defendant shall submit to random drug testing not to exceed 104 tests per year.

4. Defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration
agency in the location where you reside, work, are a student, or were convicted of a qualifying offense.

5. Defendant shall cooperate in the collection of DNA as directed by the Probation Officer.

wn>

Defendant shall comply with the standard conditions that have been adopted by this court (set forth on the attached
pages).

Defendant shall also comply with the additional conditions on the attached page.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Case 8:18-cr-00351-CEH-AEP Document 91 Filed 07/30/19 Page 4 of 9 PagelD 455

Edwin Santiago, Jr.
8:18-cr-351-T-36AEP

STANDARD CONDITIONS OF SUPERVISION

As part of Defendant's supervised release, Defendant must comply with the following standard conditions of supervision.
These conditions are imposed because they establish the basic expectations for Defendant's behavior while on supervision
and identify the minimum tools needed by probation officers to keep informed, report to the court about, and bring about
improvements in Defendant's conduct and condition.

1. Defendant must report to the probation office in the federal judicial district where Defendant is authorized to reside
within 72 hours of Defendant’s release from imprisonment, unless the probation officer instructs Defendant to report
to a different probation office or within a different time frame.

2. After initially reporting to the probation office, Defendant will receive instructions from the court or the probation
officer about how and when Defendant must report to the probation officer, and Defendant must report to the
probation officer as instructed.

3. Defendant must not knowingly leave the federal judicial district where Defendant is authorized to reside without first

getting permission from the court or the probation officer.

Defendant must answer truthfully the questions asked by Defendant's probation officer

Defendant must live at a place approved by the probation officer. If Defendant plans to change where Defendant

lives or anything about Defendant's living arrangements (such as the people Defendant lives with), Defendant must

notify the probation officer at least 10 days before the change. If notifying the probation officer in advance is not
possible due to unanticipated circumstances, Defendant must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

6. Defendant must allow the probation officer to visit Defendant at any time at Defendant's home or elsewhere, and
Defendant must permit the probation officer to take any items prohibited by the conditions of Defendant's
supervision that the probation officer observes in plain view.

7. Defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation
officer excuses Defendant from doing so. If Defendant does not have full-time employment Defendant must try to
find full-time employment, unless the probation officer excuses Defendant from doing so. If Defendant plans to
change where Defendant works or anything about Defendant's work (such as Defendant's position or Defendant's
job responsibilities), Defendant must notify the probation officer at least 10 days before the change. If notifying the
probation officer at least 10 days in advance is not possible due to unanticipated circumstances, Defendant must
notify the probation officer within 72 hours of becoming aware of a change or expected change.

8. Defendant must not communicate or interact with anyone Defendant knows is engaged in criminal activity. If
Defendant knows someone has been convicted of a felony, Defendant must not knowingly communicate or interact
with that person without first getting the permission of the probation officer.

oe

9. If Defendant is arrested or questioned by a law enforcement officer, Defendant must notify the probation officer
within 72 hours.
10. Defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous

weapon (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death
to another person, such as nunchakus or tasers).

11. Defendant must not act or make any agreement with a law enforcement agency to act as a confidential human
source or informant without first getting the permission of the court.
12. If the probation officer determines that Defendant poses a risk to another person (including an organization), the

probation officer may require Defendant to notify the person about the risk and Defendant must comply with that
instruction. The probation officer may contact the person and confirm that Defendant has notified the person about
the risk.

13. Defendant must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AU.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature: Date:

 

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Case 8:18-cr-00351-CEH-AEP Document 91 Filed 07/30/19 Page 5 of 9 PagelD 456 3°87

Edwin Santiago, Jr.
8:18-cr-351-T-36AEP

ADDITIONAL CONDITIONS OF SUPERVISED RELEASE

1. Defendant shall participate in a substance abuse program (outpatient and/or inpatient) and follow the probation
officer's instructions regarding the implementation of this court directive. Further, Defendant shall contribute to the
costs of these services not to exceed an amount determined reasonable by the Probation Office's Sliding Scale for
Substance Abuse Treatment Services. During and upon the completion of this program, Defendant is directed to
submit to random drug testing.

2. Defendant shall participate in a mental health program specializing in sexual offender treatment and submit to
polygraph testing for treatment and monitoring purposes. Defendant shall follow the probation officer's instructions
regarding the implementation of this court directive. Further, Defendant shall contribute to the costs of such
treatment and/or polygraphs not to exceed an amount determined reasonable by the probation officer based on
ability to pay or availability of third-party payments and in conformance with the Probation Office’s Sliding Scale for
Treatment Services.

3. Defendant shall register with the state sexual offender registration agency(s) in any state where Defendant resides,
visits, is employed, carries on a vocation, or is a student, as directed by the probation officer.

4. The probation officer shall provide state officials with all information required under Florida sexual predator and
sexual offender notification and registration statutes (F.S. 943.0435) and/or the Sex Offender Registration and
Notification Act (Title | of the Adam Walsh Child Protection and Safety Act of 2006, Public Law 109-248), and may
direct Defendant to report to these agencies personally for required additional processing, such as photographing,
fingerprinting, and DNA collection.

5. Defendant shall have no direct contact with minors (under the age of 18) without the written approval of the probation
officer and shall refrain from entering in to any area where children frequently congregate including: schools,
daycare centers, theme parks, playgrounds, etc.

6. Defendant is prohibited from possessing, subscribing to, or viewing, any images, videos, magazines, literature, or
other materials depicting children in the nude and/or in sexually explicit positions.

7. Without prior written approval of the probation officer, Defendant is prohibited from either possessing or using a
computer (including a smart phone, a hand-held computer device, a gaming console, or an electronic device)
capable of connecting to an online service or an internet service provider. This prohibition includes a computer at
a public library, an internet café, your place of employment, or an educational facility. Also, Defendant is prohibited
from possessing an electronic data storage medium (including a flash drive, a compact disk, and a floppy disk) or
using any data encryption technique or program. If approved to possess or use such a device, Defendant must
permit routine inspection of the device, including the hard drive and any other electronic data storage medium, to
confirm adherence to this condition. The United States Probation Office must conduct the inspection in a manner
no more intrusive than necessary to ensure compliance with this condition. If this condition might affect a third
party, including your employer, you must inform the third party of this restriction, including the computer inspection
provision.

8. Defendant shall submit to a search of his person, residence, place of business, any storage units under his control,
computer, or vehicle, conducted by the United States Probation Officer at a reasonable time and in a reasonable
manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of release.
Defendant shall inform any other residents that the premises may be subject to a search pursuant to this condition.
Failure to submit to a search may be grounds for revocation.

9. Defendant shall be prohibited from incurring new credit charges, opening additional lines of credit, or obligating
himself for any major purchases without approval of the probation officer.

10. Defendant shall provide the probation officer access to any requested financial information.

41. Defendant shall refrain from engaging in any employment involving contact with minors.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Case 8:18-cr-00351-CEH-AEP Document 91 Filed 07/30/19 Page 6 of 9 PagelD 457 eer’

Edwin Santiago, Jr.
8:18-cr-351-T-36AEP

CRIMINAL MONETARY PENALTIES

Defendant shall pay the following total criminal monetary penalties under the schedule of payments set forth in
the Schedule of Payments.
Assessment JVTA Assessment’ Fine Restitution

TOTALS $200.00 $5,000.00 WAIVED $30,000.00

Defendant shall make restitution (including community restitution) to the following payees in the amount listed
below.

If Defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless
specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1),
all nonfederal victims must be paid in full prior to the United States receiving payment.

Name of Payee Restitution Ordered

Clerk, U.S. District Court $30,000.00

ATTN: DCU

401 W Central Boulevard

Suite 1200 “Tara” - $7,000

Orlando, FL 32801 “Violet” - $5,000
“Jenny” - $3,000

for the benefit of: “Tara", “Violet”, “Ava” - $5,000

“Jenny”, “Ava”, “Mya” and “Pia” "Mya’” - $5,000

“Pia” - $5,000

Please contact:

Ms. Chris Griffiths
U.S. Attorney's Office
for victim information
813-274-6000

SCHEDULE OF PAYMENTS
Special assessment shall be paid in full and is due immediately.

Having assessed Defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

° Defendant shall pay restitution in the amount of $7,000 to “Tara”, $5,000 to “Violet’, $3,000 to “Jenny”, $5,000 to
“Ava”, $5,000 to “Mya”, and $5,000 to “Pia’, totaling $30,000. This restitution obligation shall be payable to the
Clerk, U.S. District Court, for distribution to the victims. While in the Bureau of Prisons custody, Defendant shall
either (1) pay at least $25 quarterly if Defendant has a non-Unicor job or (2) pay at least 50% of his monthly earnings
if Defendant has a Unicor job. Upon release from custody, Defendant shall pay restitution at the rate of $100 per
month and this payment schedule shall continue until such time as the Court is notified by the Defendant, the victims
or the Government that there has been a material change in Defendant's ability to pay. The Court finds that
Defendant does not have the ability to pay interest and the Court waives the interest requirement for restitution.

 

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
” Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Case 8:18-cr-00351-CEH-AEP Document 91 Filed 07/30/19 Page 7 of 9 PagelD 45g 77

Edwin Santiago, Jr.
8:18-cr-351-T-36AEP

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program,
are made to the clerk of the court, unless otherwise directed by the court, the probation officer, or the United States attorney.
Defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) “restitution interest, (4) fine

principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of
prosecution and court costs.

*The Court waives the interest requirement for restitution.

FORFEITURE

The Preliminary Order of Forfeiture (Doc. 74) entered on June 21, 2019 is made a part of the Judgment.

*Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18, United States Code, for offenses committed
on or after September 13, 1994 but before April 23, 1996.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Case 8:18-cr-00351-CEH-AEP Document 91 Filed 07/30/19 Page 8 of 9 PagelD 459

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
v. Case No. 8:18-cr-351-T-36AEP
EDWIN SANTIAGO, JR.
PRELIMINARY ORDER OF FORFEITURE

The Defendant pleaded guilty to Count One of the Superseding
Information which charged him with one count of attempted production of
child pornography, in violation of 18 U.S.C. §§ 2251(a) and (e) and Count
Two which charged him with possession of child pornography, in violation of
18 U.S.C. § 2252(a)(4)(B), and the Court adjudged him guilty of these
offenses.

The United States moves, pursuant to 18 U.S.C. § 2253 and Rule
32.2(b)(2) of the Federal Rules of Criminal Procedure, for a Preliminary Order
of Forfeiture for an Apple iPhone, model A1633 and an Apple Macbook Pro.

The United States has established the required connection between the
crimes of conviction and the assets. Because the United States is entitled to
forfeit the property, the United States’ Motion for Preliminary Order of
Forfeiture (Doc. 73) is GRANTED. Pursuant to 18 U.S.C. § 2253 and Rule

32.2(b)(2) of the Federal Rules of Criminal Procedure, the assets described
Case 8:18-cr-00351-CEH-AEP Document 91 Filed 07/30/19 Page 9 of 9 PagelD 460

above are FORFEITED to the United States of America for disposition
according to law, subject to the provisions of 21 U.S.C. § 853(n).

The Court retains jurisdiction to complete the forfeiture and disposition
of the assets sought by the Government.

ORDERED in Tampa, Florida, this 21st day of June, 2019.

Charlene Edwards Honeywell
United States District Judge

Copies to:
All Parties/Counsel of Record
